Title: To John Adams from Richard Bland Lee, 2 August 1819
From: Lee, Richard Bland
To: Adams, John


				
					Sir
					Washington August 2. 1819
				
				I take the liberty of sending to you herewith the copy of an Oration which I was unexpectedly called upon to deliver on the 5h. July last commemorative of the declaration of our Independence, in all the initiative measures leading to it, and in all the subsequent to maintain it, you acted so honorable and conspicuous a partIt must be a great satisfaction to you to have lived to behold the mighty expansion and growth of an empire to which you were so instrumental in giving birth: and now when Party animosities have ceased to find your fellow citizens of every description, bestowing thier just plaudits on your virtue your wisdom & patriotism, and expressing their gratitude for the eminent & faithful services which you have rendered to the Republic. In this you are more fortunate than many Patriots of former times, who died under obloquy & persecution, carrying to thier graves only the consciousness of their virtues and the confident hope that future ages would render Justice to their memories.But you have outlived calumny and detraction, and will descend to your tomb with the pleasing knowledge of your country’s gratitude & Love.That your remaining days may be happy is the sincere wish of a fellow citizen who was taught from his earliest youth to admire your patriotism, and venerate your wisdom and virtueI have the honor to be yr obt Svt
				
					Richard Bland Lee
				
				
			